Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 14, 2018

                                            No. 04-18-00418-CV

                             IN RE WOOD GROUP PSN INC.,
Miller Environmental Services L.L.C., Star Tex Gasoline & Oil Distributors Inc., Basic Energy
Services Inc., Cameron Inc., Chacho’s Vacuum Service Inc., Coastal Chemical Co. L.L.C., Flint
   Energy Services Inc., FTS International Services L.L.C., Helmerich & Payne International
 Drilling Co., Mission Petroleum Carriers Inc., Murphy Exploration & Production Company -
                USA, Murphy Oil Corporation, Plains All American Pipeline L.P.

                                     Original Mandamus Proceeding1

                                         CORRECTED ORDER

Sitting:             Sandee Bryan Marion, Chief Justice
                     Karen Angelini, Justice
                     Marialyn Barnard, Justice
                     Rebeca C. Martinez, Justice (dissenting)
                     Patricia O. Alvarez, Justice2
                     Luz Elena D. Chapa, Justice2
                     Irene Rios, Justice

        On October 3, 2018, this court conditionally granted in part and denied in part relators’
petition for writ of mandamus. On November 2, 2018, the real party in interest filed a motion for
rehearing, which was denied on November 9, 2018. On November 16, 2018, the real party in
interest filed a motion to confirm the stay of the underlying proceedings. On November 19,
2018, the real party in interest filed a motion for en banc reconsideration.

       After considering the motion for en banc reconsideration, the motion is hereby DENIED.
The real party in interest’s motion to confirm the underlying stay is DENIED AS MOOT.


           It is so ORDERED on December 14, 2018.



1
  This proceeding arises out of Cause No. 13-05-11980-DCVAJA, styled County of Dimmit v. Murphy Exploration
& Production Co., et al., pending in the 365th Judicial District Court, Dimmit County, Texas, the Honorable Amado
J. Abascal, III presiding.
2
    Not participating.
                                              PER CURIAM




ATTESTED TO: ______________________________
             KEITH E. HOTTLE,
             Clerk of Court